United States Court of Appeals
                       For the First Circuit


No. 17-2140

ERIN CAPRON; JEFFREY PENEDO; CULTURAL CARE, INC., d/b/a Cultural
                          Care Au Pair,

                       Plaintiffs, Appellants,

                                     v.

      OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH OF
   MASSACHUSETTS; MAURA T. HEALEY, in her capacity as Attorney
          General of the Commonwealth of Massachusetts,

                       Defendants, Appellees.


                              ERRATA SHEET
     The opinion of this Court issued on December 2, 2019 is
amended as follows:


     On page 28, line 14, change "an agency" to "agencies"
     On page 40, line 9, change "fails" to "fail"
     On page 46, line 21, change "Regulations" to "regulations"
     On page 49, line 10, change "wages" to "wage"
     On page 52, line 11, change "Interim Final" to "interim
     final"
     On page 55, line 9, delete the comma
     On   page  62,    line    22,        change   "record   keeping"   to
     "recordkeeping"